AMENDED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: While representing a couple in a personal injury case, the respondent delayed in seeking medical records and in notifying her clients about an error in the police report. After the case settled, the respondent delayed in forwarding the clients' share. She also failed to respond timely to the Commission's request for information.
Violations: The respondent violated Ind.Professional Conduct Rule 1.3, which requires attorneys to act with adequate diligence and promptness; Prof.Cond.R. 1.4(a), which requires attorneys to communicate adequately with their clients; Prof. Cond.R. 1.15(b), which requires lawyers deliver client funds promptly; and Prof. Cond.R. 8.1(b), which requires lawyers to respond to the Commission's reasonable requests for information.
Discipline: 80-day suspension with automatic reinstatement.
The Court, having considered the submission of the parties, now APPROVES *998and ORDERS the agreed discipline. The respondent is hereby suspended from the practice of law in Indiana for a period of thirty (80) days, effective April 15, 2002, after which she shall be reinstated automatically. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission; to the hearing officer; and to all other entities as provided in Ind.Admission and Discipline Rule 23(8)(d).
All Justices concur.